Title: To James Madison from John Elmslie, 18 January 1806 (Abstract)
From: Elmslie, John
To: Madison, James


                    § From John Elmslie. 18 January 1806, Cape Town, Cape of Good Hope. “I have the honor to inclose for the information of Government the Articles of capitulation of the Cape of Good Hope [not found] to his Britannick Majestys forces under the command of Major General Sir David Baird. The British fleet consisting of 57 sail of ships of war & transports arrived in Table Bay 4th. Instant & in the course of a few days the troops were landed & according to report to the number of 15000 men, little opposition being given to their landing on the part of the Dutch. On the 6th. The Governor, General Janssens marched out with his small army in order to oppose the British forces & on the 8th. between 7 & 10 OClock am, an engagement took place which ended in the defeat of the Dutch, General Janssens however has retreated with a small part of his army to a strong pass named Hottentots Holland Cloof. The British troops marched on to Cape Town. On the morning of the 9th. when the English were within a few miles of the lines. The Commandant of the castle sent a Boat with a flag of truce to the British Commodore Sir Home Popham offering to capitulate, upon which the British general came to Town, & the enclosed articles of capitulation were signed, the English troops took quiet possession of the lines same evening, and on the 10th. at 4 OClock Pm the British flag was hoisted on the Castle—General Jannsens with his small party, not above five hundred men, still hold out & no doubt will give the British Government a good deal of trouble, but General Baird is determined should General Janssens not accept the terms offered him by Brigd. General Beresford who is marched out with a large detatchment of the English army to oblige him by force of arm⟨s.⟩ General Janssens probably wishes to imitate Leonidas, & if his troops are equally heroic as the Grecian, most certainly is in possession of a second Thermoplyæ, a short time will determine the event. As ther⟨e⟩ is a vessel to be dispatched to England to-morrow I embrac⟨e⟩ the opportunity to forward the enclosed Gazettes. All foreign vessels are at present detained among which are several Americans. As the British General has been much engaged since the captur⟨e,⟩ I have not as yet had an opportunity of paying m⟨y⟩ respects, or to learn whether foreign Consuls are to be received at the Cape.”
                